The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 23, 2015

                                   No. 04-15-00533-CR

                                      Jesse GARZA,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015CR7759W
                            Jefferson Moore, Judge Presiding

                                     ORDER
      The Appellant’s Pro Se Motion for Counsel is denied as MOOT.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court